United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3352
                      ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                                James D. Fugate

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                           Submitted: May 7, 2014
                            Filed: May 20, 2014
                               [Unpublished]
                               ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.
       James Fugate appeals the 20-month prison sentence that the district court1
imposed upon him after revoking the supervised release that he had been serving for
three offenses. For reversal, Fugate argues that the sentence is excessive.

      Upon careful review, see United States v. Tyson, 413 F.3d 824, 825 (8th Cir.
2005) (per curiam) (standard of review), we conclude that the district court did not
abuse its discretion. The revocation sentence is within statutory limits, and at the
revocation hearing, the district court articulated multiple valid reasons for its
sentencing decision. See 18 U.S.C. § 3583(e)(3); United States v. Mangum, 625 F.3d
466, 470 (8th Cir. 2010); United States v. Larison, 432 F.3d 921, 924 (8th Cir. 2006).

      Accordingly, we affirm. We also grant counsel’s motion for leave to withdraw.
We direct counsel to inform appellant about the procedures for filing a petition for
rehearing and for certiorari.
                        ______________________________




      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.

                                         -2-